ORDER

PER CURIAM.
Defendant, Adam Wilken, appeals his' conviction for sexual assault in the first degree, § 566.040, RSMo 1994, for which he was sentenced to seven years imprisonment with execution thereof suspended. We affirm.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.20(b).